ORDER

PER CURIAM.
Kenneth Cooper (Movant) appeals the judgment denying his Rule 29.15 motion to vacate, set aside or correct his judgment and sentence after an evidentiary hearing. This Court previously affirmed Movant’s convictions for first degree murder, section 565.020, RSMo 1994, and armed criminal action, section 571.015, RSMo 1994. State v. Cooper, 976 S.W.2d 603 (Mo.App. E.D. 1998).
In this appeal, Movant argues his appellate counsel was ineffective for failing to challenge the qualifications of the State’s expert witnesses on DNA analysis. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).